Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	This Office Action is in response to the application filed on 12/23/2021.
Claim 1 is pending.

Priority
2.	This application is a Continuation of 15/587,915 (Patent US 11,210,289), which was filed on 05/05/2017, was acknowledged and considered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 12/23/2021 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5. 	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,210,289. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application 17560693
Patent US 11,210,289
Claim 1:
A method for interpreting search queries, the method comprising:

receiving, using a hardware processor, a search query;

determining whether a search term within the search query corresponds to an entity name, wherein the entity name is associated with a plurality of entity types;

determining, for the search term and each of the plurality of entity types, an indication of relatedness between the entity name to a corresponding entity type of the plurality of entity types; and

conducting a search with entity names, wherein the entity names are selected based on the indication of relatedness and wherein each of the entity names is searched corresponding to the associated entity type.
Claim 1:
A method for interpreting search queries, the method comprising: 

receiving, using a hardware processor, a search query; 

determining, for each of a plurality of search terms in the search query, whether a search term within the search query corresponds to an entity name, wherein the entity name is associated with a plurality of entity types; 

determining, for each of the plurality of search terms and each of the plurality of entity types associated with that search term, an indication of relatedness between the entity name to a corresponding entity type of the plurality of entity types; 

removing at least one entity name from entity names corresponding to search terms in the search query based on the indication of relatedness to generate a remaining portion of entity names, wherein each entity name in the remaining portion of entity names is searched corresponding to the associated entity type; and 

conducting a search with entity names, wherein the entity names are selected based on the indication of relatedness and wherein each of the entity names is searched corresponding to the associated entity type.



Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berntson et al (US 20120059838).
Claim 1:
	Berntson suggests a method for interpreting search queries, the method comprising: receiving, using a hardware processor, a search query [Paragraph 17 and Figure 6, element 610 (Receiving a query from a user)]. Berntson suggests determining whether a search term within the search query corresponds to an entity name, wherein the entity name is associated with a plurality of entity types [Paragraphs 5 and 17 and Figure 6, element 612 (“Seattle” is an example of an entity name. The“City” category is an example of entity category or entity type. Entity categories are equivalent to entity types)]. Berntson suggests determining, for the search term and each of the plurality of entity types, an indication of relatedness between the entity name to a corresponding entity type of the plurality of entity types [Paragraphs 5, 17 and 28 and Figure 6, element 612 (“Seattle” is an example of an entity name. The“City” category is an example of entity category or entity type. Entity categories are equivalent to entity types)]. Berntson suggests conducting a search with entity names, wherein the entity names are selected based on the indication of relatedness and wherein each of the entity names is searched corresponding to the associated entity type [Paragraphs 5, 17 and 28 and Figure 6, element 620 (“Seattle” is an example of an entity name. The“City” category is an example of entity category or entity type. Entity categories are equivalent to entity types)].

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
12/14/2022

/HUNG D LE/Primary Examiner, Art Unit 2161